Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I and species IA in the reply filed on 05/07/2021 is acknowledged.

Claim objection	
Claim 2 line 4, “a first end thereof” should be –a first end of the first transistor--

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "a first end thereof" in lines 7, 10, 15 and 18, “a first end and a control end thereof” in line 21 and “a second end and a control end thereof” ” in lines 11 and 22. There is insufficient antecedent basis for this limitation in the claim.
As to claims 2 and 5, both claims recite “thereof” throughout the claims. 
However, it is confusing and not clear what the each of recited “thereof” tried to mean by. 
Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the examination purposes, examiner will interpret as indicating ‘of the XX transistor’ and XX indicate each individual recited transistor of the thereof containing paragraph. 
Dependent claims 3-4 are also rejected since they inherit the indefiniteness of the claims from which they depend.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20170276541 hereinafter Lin) in view of LIU et al. (TWI425494 filed in IDS, hereinafter Liu). 
As to claim 1, Lin teaches an optical sensor circuit (title), comprising: 

a first sensor (EV1 in FIG. 1), coupled to the first node (node with T1 and CF1), the first sensor configured to generate a first photocurrent according to a first color light sensing an ambient light ([0035]-[0037] and FIG. 2A and 2B which is signal sequence diagrams of FIG. 1), and to generate a second photocurrent according to a second color light sensing the ambient light ([0038]); and 
a second sensor (EV2 in FIG. 1), coupled to the second node, the second sensor configured to generate a third photocurrent according to a third color light sensing the ambient light (([0035]-[0037] and FIG. 2A and 2B), and to generate a fourth photocurrent according to the second color light sensing the ambient light ([0038]), 
However, Lin does not explicitly disclose a sensing phase, when the first sensor senses the first color light, and the second sensor senses the third color light, the first sensor adjusts a voltage level of the first voltage according to the first photocurrent, and the second sensor adjusts a voltage level of the second voltage according to the third photocurrent.
Liu teaches in a sensing phase, when the first sensor senses the first color light, and the second sensor senses the third color light, the first sensor adjusts a voltage level of the first voltage according to the first photocurrent, and the second sensor adjusts a voltage level of the second voltage according to the third photocurrent (abstract).

As to claim 6, Lin teaches the optical sensor circuit according to claim 1. 
Lin further teaches the wavelengths of the first color light, the second color light, and the third color light are different from each other ([0027]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20170276541 hereinafter Lin) in view of LIU and in further view of Kim (US 20070242030 hereinafter Kim). 
As to claim 5, Lin when modified by Liu teaches the optical sensor circuit according to claim 1. 
Lin further teaches the output stage circuit comprises: a first capacitor (c1), coupled between the first node and a reference voltage (N1); a first transistor (T1), a first end thereof coupled to the first node, a second end thereof coupled to the output line, and a control end thereof receiving the first driving signal (FIG. 1). 
However, Lin does not explicitly disclose a second capacitor, coupled between the second node and the reference voltage; and a second transistor, a first end thereof coupled to the second node, a second end thereof coupled to the first node, and a control end thereof receiving the first driving signal.
Kim teaches a second capacitor (parasitic capacitor Cp in FIG.4, and [0054]), coupled between the second node (node between Cp and C1 in FIG. 4) and the reference voltage (Vref); and a second transistor (M2), a first end thereof coupled to the second node, a second end thereof coupled to the first node ([0054]), and a control end thereof receiving the first driving signal ([0054], [0056] and [0083]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the circuit of Lin by having multiple capacitors and transistors for the benefit including providing sensing signal variation in proportion to the intensity of the peripheral light as taught by Kim ([0056]).
Allowable Subject Matter
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
As to claim 2, none of the prior art alone or in combination disclose or teach of the first sensor comprises: a first color filter and a second color filter; a first transistor, a first end thereof coupled to a third node, a second end and a control end thereof commonly coupled to the first node, wherein the first color filter covers the first transistor; a second transistor, a first end thereof receiving a second driving signal, a second end and a control end thereof commonly coupled to the third node, wherein the first color filter covers the second transistor; and a third transistor, a first end and a control end thereof commonly coupled to a first system voltage, and a second end thereof coupled to the third node, wherein the second color filter covers the third 
Claims 3-4 are indicated as allowable due to their dependencies only. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8:00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.


/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886